Citation Nr: 0940044	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-14 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus, on appeal from an initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss, on appeal from an initial grant of service 
connection.

3.  Entitlement to an increased evaluation for type II 
diabetes mellitus, currently rated as 20 percent disabling.  

4.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently rated as 
20 percent disabling.

5.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently rated as 20 
percent disabling.  

6.  Entitlement to service connection for periodontal disease 
to include being secondary to the appellant's service-
connected type II diabetes mellitus.

7.  Entitlement to service connection for erectile 
dysfunction secondary to the appellant's service-connected 
type II diabetes mellitus.

8.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).  

9.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from June 1969 to December 
1971.  The appellant served in the Republic of Vietnam but he 
was not awarded any type of valourous awards or decorations.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in August 2002 and May 
2008 by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The first rating action 
addressed the appellant's claim involving a psychiatric 
disorder.  The second rating action addressed the remaining 
eight issues.  The appellant and his wife proffered testimony 
before the undersigned Veterans Law Judge (VLJ) in July 2009 
at the RO.  A transcript of that hearing has been prepared 
and has been included in the claims folder for review.

All of the issues, except that involving tinnitus, are 
addressed in the REMAND portion of the decision below and 
they are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant's bilateral tinnitus has been assigned a 10 
percent schedular evaluation, which is the maximum schedular 
evaluation authorized by law.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F. 3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  However, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In the instant case 
the facts are not in dispute.  Resolution of the appellant's 
appeal is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for 
tinnitus.  As will be shown below, the Board finds that the 
appellant is already receiving the maximum disability rating 
available for tinnitus under the applicable rating criteria.  
Furthermore, regardless of whether the appellant's tinnitus 
is perceived as unilateral or bilateral, the outcome of this 
appeal does not change.  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

The appellant's tinnitus is evaluated pursuant to Diagnostic 
Code 6260, which was revised effective June 23, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2008).  The 
Board notes that prior to June 13, 2003, a separate 
evaluation for tinnitus could have been combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supported the 
evaluation under one of those diagnostic codes.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2002).

In most situations where a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the appellant.  In this case, 
however, the changes to Diagnostic Code 6260 were 
interpretive only - they merely codified VA's practice of 
assigning only a single 10 percent evaluation for tinnitus 
even where the sound has been perceived in both ears.  In 
other words, VA's comments were explained or clarified the 
Department's intent in providing a single 10 percent 
disability evaluation under Diagnostic Code 6260.  In fact, 
when the change was proposed, it was specifically stated that 
no substantive change was involved.  See 67 Fed. Reg. 59,033 
(September 19, 2002).

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 67 Fed. Reg. 59,033 (September 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003).  It is noted that the VA's 
Office of General Counsel issued VAOPGCPREC 2-2003 that 
opined that only a single 10 percent disability for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head is authorized and that separate 
ratings may not been assigned pursuant to Diagnostic Code 
6260.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
be ultimately overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  The appellant's claim had not been filed 
at that time and thus it was not one of those claims that 
were stayed.

The Federal Circuit has since reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 
2006).  Citing United States Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum schedular rating available 
under Diagnostic Code 6260, regardless of whether the 
tinnitus is perceived as unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to and after 
June 2003 precludes an evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the appellant's claim for 
separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claim is denied.

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected tinnitus disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
appellant's tinnitus with the established criteria found in 
the rating schedule for tinnitus shows that the rating 
criteria reasonably describes the appellant's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
tinnitus.  Indeed, it does not appear from the record that he 
has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment solely due to the disability.  
There is nothing in the record which suggests that the 
service-connected tinnitus has markedly impacted his ability 
to perform a job.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2008) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus is dismissed.


REMAND

As reported above, the appellant, along with his wife, 
provided testimony before the undersigned VLJ in July 2009.  
During that hearing, the appellant stated that he was 
receiving "disability".  It was not clear from the 
testimony provided from either party why the appellant was 
receiving disability payments; i.e., is he receiving payments 
for a condition that is now on appeal.  Notwithstanding this 
lack of clarity, the Court has held that VA must obtain 
Social Security Administration decisions and records which 
may have a bearing on the appellant's claims.  Waddell v. 
Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 
565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  
Moreover, the Court has found that, "[i]n the context of the 
duty to assist in obtaining records, the relevance of the 
documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  
The claims folder indicates that the appellant may be 
receiving disability payments from the Railroad Retirement 
Board.  For VA purposes, the records from that agency are 
treatment similarly to those held by the Social Security 
Administration.  There is no indication that any effort has 
been made to secure the disability records including any 
decisions that may have been proffered by the Railroad 
Retirement Board.  If such decision and medical records 
exist, they should be obtained and incorporated into the 
claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  
Because they may have an impact on the decision in this case, 
these records should be obtained prior to the Board issuing a 
decision on the merits of the appellant's claim. 

The appellant further claims that he now suffers from 
posttraumatic stress disorder (PTSD) and that it is related 
or was caused by his military service in the Republic of 
Vietnam during the Vietnam War.  The appellant has asserted 
that while stationed in Vietnam, he was stationed at a 
firebase 50 to 60 miles outside of Chu Lai.  He has claimed 
that he manned a 175 mm self-propelled howitzer and 8 inch 
guns that poured shells onto the Viet Cong.  He has further 
claimed that this firebase received mortar, rocket, and small 
arms fire - day and night.  Because of enemy movement in the 
area, he has stated that the area around the firebase was 
subject to friendly napalm bombing along with other area-
clearing aircraft fire.  As a result of his posting at this 
firebase, he contends that he received hazardous and combat 
pay, and that his unit was considered a "combat or combat 
ready unit".  Also submitted were pictures showing the 
appellant and others at the firebase.  

The record reflects the appellant had approximately six plus 
months of service in Vietnam.  His DD 214 indicates that the 
appellant was awarded the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  His 
military service records do not indicate that the appellant 
was in receipt of a valourous award and they do not show that 
the appellant was awarded a Bronze Star Medal for Valor, a 
Purple Heart Medal, or a Presidential Unit Citation.  The 
record also does not show that the appellant fired his 
personal weapon at the enemy such that he might have been 
awarded a Combat Infantryman Badge or a similar award from 
the Army.

The appellant has asserted that he now suffers from PTSD and 
that such a disorder has been caused by his service in the 
Army where he claims he experienced many horrors (or 
stressors).  He avers that he now suffers from nightmares, 
flashbacks, depression, and irritability.

Although he said that he was exposed to dead bodies and enemy 
fire, service unit records that would confirm these 
assertions have not been obtained.  In other words, the RO 
has not gone to the Joint Service Records and Retention 
Center (JSRRC) asking for the appellant's unit records.  
JSRRC has not been asked to confirm the appellant's presence 
in a hostile area.  The JSRRC has not been contacted at all 
and asked to provide any type of information with respect to 
the appellant and the units he served with in Vietnam.  
Because the appellant's claim of PTSD rests on whether the 
appellant's claims of stressors can be substantiated, it is 
the opinion of the Board that the claim should be returned so 
that additional development may occur via the Department of 
Defense (JSRRC).

Another issue on appeal is entitlement to service connection 
for periodontal disease, to include being secondary to the 
appellant's service-connected diabetes mellitus.  The record 
reflects that the RO sent a VCAA letter to the appellant that 
informed the appellant of the various aspects of VCAA with 
respect to a nondental claim, it did not inform him of the 
requirements of the VCAA with respect to a dental claim and 
the dental-specific requirements.  That is, the RO had a duty 
to inform the appellant in the VCAA letter the difference 
between a grant of service connection for a dental injury or 
trauma or dental disease versus a grant of service connection 
for dental outpatient treatment.  See 38 C.F.R. §§ 3.381, 
17.161 (2008) and 38 U.S.C.A. § 1712 (West 2002).  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to his claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

Finally, the record indicates that the appellant has 
undergone recent examinations with respect to the remaining 
issues on appeal.  However, a closer inspection of those 
examinations indicates that the examiners did not fully 
discuss all of the evidence before them.  For example, when 
one examiner discussed the appellant's erectile dysfunction, 
it was merely stated that because the erectile dysfunction 
and the appellant's diabetes mellitus were discovered and 
diagnosed at the same time, his erectile dysfunction could 
not be secondary to his diabetes.  The examiner did not 
discuss the appellant's assertions nor did the examiner 
provide reasons as to why the erectile dysfunction was not 
secondary to the type II diabetes mellitus.  The Board 
believes that such an examination, and actually all of the 
examinations, is/are inadequate and would not withstand 
judicial scrutiny based on the Court's pronouncements in 
Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 
7 Vet. App. 36 (1994), and more specifically Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Hence, it is the 
determination of the Board that the appellant should once 
again be examined and additional opinions obtained.  

Thus, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.

1.  The RO/AMC should provide to the 
appellant all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  A notice letter should 
specifically cover dental claims, 
increased evaluation claims, service 
connection claims on a direct basis and 
on a secondary basis, and special monthly 
compensation claims, and the letter must 
inform the appellant how he can prevail 
on his claim for benefits.

2.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2008 for the disabilities 
currently on appeal, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA federal treatment 
records are not successful, the RO should 
inform the appellant of the nonresponse 
so that he will have an opportunity to 
obtain and submit the records herself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2008).

3.  The RO/AMC should obtain and 
associate with the claims file any 
disability records that may be located at 
the Railroad Retirement Board and the 
Social Security Administration.  If the 
search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.  If no records are 
forthcoming, the appellant should be 
notified as such so that he may have the 
opportunity to proffer those records he 
may have in his possession.  

4.  The RO/AMC should ask that the 
appellant and his service representative 
contact any individuals who were 
stationed with the appellant while he was 
in Vietnam and provide a written 
statement concerning any stressors 
claimed by the appellant.  Any response 
received from the appellant's comrade-in-
arms should be included in the claims 
folder for review.

5.  The RO/AMC should contact the 
appropriate branch of the Department of 
Defense, to include the Defense Finance 
and Accounting Service (DFAS).  The 
RO/AMC should address its inquiries to 
DFAS-CL/PMCAA and/or DFAS Cleveland, 
Anthony J. Celebrezze Federal Building, 
1240 East 9th Street, Cleveland, Ohio 
44199-2055.  The agency should be 
specifically asked to confirm whether the 
appellant received combat pay and/or 
hazardous pay while he was stationed in 
Vietnam.  Any responses received should 
be included in the claims folder for 
review.  

6.  After Item 4 has been accomplished, 
the RO/AMC should send any answers 
received in conjunction with Item 4, 
along with the statements made by the 
appellant over the years, to the National 
Personnel Records Center (NPRC), if 
appropriate, and the US Joint Service 
Records Retention Center (JSRRC).  The 
RO/AMC should ask each of the units 
whether they can confirm the presence of 
the appellant, his duties, and any event 
he comments thereon.  If the NPRC and/or 
JSRRC is unable to provide specific 
detail concerning the appellant's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
Any and all information obtained should 
be included in the claims folder for 
future review.

7.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost v. Principi, 16 Vet. App. 124 
(2004) pronouncements with respect to 
stressors in a combat zone.

8.  The RO/AMC should arrange for the 
appellant to be examined by a 
psychiatrist, who has not previously 
examined him, to determine the correct 
diagnosis of any psychiatric disorder.  
The RO/AMC must specify, for the 
examiner, the stressor or stressors that 
the RO/AMC has determined are established 
by the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor or stressors in service.  If the 
examiner determines that the appellant 
has any psychiatric disorder in addition 
to PTSD, the examiner should determine 
the relationship of any such disorders 
among themselves (including etiological 
origin and secondary causation) and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
appellant does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
appellant's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
appellant's VA medical treatment records.

Additionally, regardless of the diagnosis 
produced, the examiner must discuss the 
diagnoses of PTSD provisionally reported 
throughout the appellant's claims folder.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

9.  The RO/AMC should schedule the 
appellant for the appropriate VA 
examination in order to determine whether 
the appellant now suffers from erectile 
dysfunction, and if so, the etiology of 
said disorder.  The examination must be 
conducted by a physician; i.e., not a 
nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The claims folder, including 
any documents obtained as a result of 
this Remand, should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the appropriate 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

As noted, the examiner is asked to 
express an opinion concerning the 
etiology of the appellant's claimed 
erectile dysfunction.  The examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury or to his service in general or to 
a service-connected disorder (such as 
type II diabetes mellitus).  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  In addition, it is 
requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

10.  The appellant should be afforded a 
VA dental examination.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should note 
whether the appellant now suffers from 
periodontal disease and whether such a 
condition may have been caused by or the 
result of the appellant's service-
connected type II diabetes mellitus.  
That is, the record indicates that the 
appellant has experienced difficulty in 
controlling his blood sugar, and it is 
asked whether such lack of control would 
result in the development of periodontal 
disease.  Finally, the examiner should 
describe whether the appellant now needs 
or is required to have any type of VA-
allowable dental treatment and the 
dentist should note any other conditions 
of the mouth that the appellant might 
possess.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

11.  The appellant should be scheduled 
for VA examinations in order to evaluate 
the current level of severity for the 
appellant's service-connected 
disabilities, including bilateral hearing 
loss, diabetes, and peripheral neuropathy 
of the right and left lower extremity.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiners in connection with the 
examinations.  The examiners must 
indicate in the examination reports that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disabilities.  Following a review of the 
appellant's medical records and history, 
and after examining the appellant, the 
examiners must proffer an opinion as to 
the specific extent and severity of the 
appellant's disabilities, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disabilities, including precipitating 
and aggravating factors.  If it is 
impossible to separate the symptomatology 
of the service-connected disabilities 
from any other nonservice-connected 
disorders, the examiners should so 
indicate in the examination report.

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  In addition, it is 
requested that the results of each 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

12.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


